             Case 1:20-cv-02310-GLR Document 33 Filed 09/15/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND


      COUNCIL OF PARENT ATTORNEYS
      AND ADVOCATES, INC.,                                  Case 1:20-cv-02310-GLR
                            Plaintiff,
                    v.

      ELISABETH (BETSY) DEVOS, in her
      official capacity as Secretary of Education,
      et al.

                            Defendants.




                                                ORDER

        The parties have submitted a stipulation noting the ruling of the United States District Court

for the District of Columbia in NAACP v. DeVos, No. 20-cv-1996, 2020 WL 5291406 (D.D.C. Sept.

4, 2020), and jointly requesting a 30-day stay of proceedings in this action. Good cause appearing,

       IT IS HEREBY ORDERED that all proceedings in this action (including the deadlines for

amicus briefs, Defendants’ opposition to COPAA’s motion for summary judgment, and Defendants’
response to the complaint) are stayed for 30 days to allow Defendants to decide their response to the

NAACP v. DeVos ruling and its impact on this action. Parties shall FILE a joint status report within

thirty (30) days of the date of this Order indicating whether the stay should be lifted.


    Dated: September 14, 2020                                       /s/
                                              Honorable George L. Russell, III
                                              United States District Judge
